DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election restriction requirement mailed on 04/20/2022 is withdrawn all the claims have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has two isolation layers for two different pixel rows; furthermore, according to the claim the two isolation structures have different depths. Applicant need to call them differently like an isolation layer and the second isolation layer. They can not be both the same thing. 

 	Claims 6,9,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6,9,10 introduce an isolation layer again; are they the same isolation layer as the isolation layer in the claim 1, or they are all different element? 

 	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear one region is selected from plurality of regions exactly mean.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. etching is a product process limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8,11,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US Pub No. 20100225793), in view of Okazaki (US Pub No. 20140346629).

 	With respect to claim 1, Matsuda et al discloses a first pixel of a first color (200b,Fig.11A) arranged alternately with a pixel of a second color (200a,Fig.11A) in a first direction of a pixel array (AB direction,Fig.4A); a second pixel of the first color (200d,Fig.11B) arranged alternately with a pixel of a third color (200a,Fig.11B) in the first direction in a row (CD, Fig.4B) different from that of the first pixel of the first color (Fig.4A,B); an isolation layer (713, because it acts potential barrier) formed to surround the first pixel in the pixel array and structured to have a first depth (D2,Fig.11A); and an isolation layer (714,Fig.11B) formed to surround the second pixel in the pixel array and structured to have a second depth (D1,Fig.11B) different from the first depth. However, Matsuda does not explicitly disclose that isolation layers surround the pixel structures wherein one of the first and second pixels of the first color, and each of the pixels of the second color and the third color are configured to selectively receive different colors of light, respectively. On the other hand, Okazaki discloses that the first color is green and the second color is blue and the third color is red (Fig.2), and isolation structure (25,Fig.2) surrounds each of the pixel region (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Matsuda et al according to the teachings of Okazaki such that plurality of different lights are processed by pixel array, in order to improve the resolution of the device, and isolation structure surrounds each of the pixel region in order decrease interference from neighboring pixels.

 	With respect to claim 2, Matsuda discloses wherein the first depth is greater than the second depth (11A-B).

 	With respect to claim 3, Okazaki discloses wherein the first color is green (3G,Fig.2), and the second and third colors are red (3R,Fig.2) and blue (3b,Fig.2), respectively.

 	With respect to claim 4, Okazaki discloses wherein the first pixel of the first color, the second pixel of the first color, the pixel of the second color, and the pixel of the third color constitute a Bayer pattern (Fig.2).
  	With respect to claim 5, Okazaki discloses wherein the pixel array includes a top region (top horizontal row,Fig.2), a bottom region (bottom horizontal row,Fig.2), a left region (first left column,Fig.2), and a right region (right column,Fig.2) that are respectively arranged in a top side, a bottom side, a left side, and a right side with respect to a center region (middle row,Fig.2) of the pixel array (Fig.2). 

  	With respect claim 6, Okazaki discloses isolation layer surrounding the first pixel of the first color in the center region (Fig.2) and an isolation layer surrounding the second pixel of the first color in the center region (Fig.2) are configured to have a reference depth (any depth would work,Fig.2)

  	With respect to claim 7, in Fig.4A Matsuda et al discloses wherein the first depth is greater than the reference depth (413 and 415 have different depth).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above according to the teachings of Matsuda et al such that such that different pixels would have different depths as a design choice. 

 	With respect to claim 8,Matsuda et al discloses wherein the second depth is less than the reference depth (D1 is less than D2,Fig.4A-B).

 	
  	With respect to claim 11, Okazaki discloses a substrate (23,Fig.3); a color filter (39,Fig.3) disposed over the substrate, and configured to allow light corresponding to one of a red color, a blue color, and a green color to selectively pass therethrough (Fig.3); and a photodiode (Matsuda et al discloses 200a) disposed below the color filter and in the substrate. 

 	With respect to claim 14, Matsuda et al discloses wherein the first direction is a row direction (Fig.11A).

  	

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is the reason for allowance of claim 15, pertinent arts do not alone or in combination disclose: a color filter array including a red color filter, a blue color filter, a green color filter that are arranged in a Bayer pattern; and a substrate in which an isolation layer is formed to surround each of the red color filter, the blue color filter, and the green color filter, wherein: an isolation layer surrounding a green color filter adjacent in a first direction to a red color filter contained in the color filter array has a first depth; and an isolation layer surrounding a green color filter adjacent in the first direction to a blue color filter contained in the color filter array has a second depth different from the first depth.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895